DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged for complaint amendment and remarks 05/03/2021 and IDS filed 04/20/2021.   
The examiner also acknowledges receipt of request for extension of time, remarks and non-compliant amendment filed 04/26/2021.
Claim 1 is amended.
Claim 2 is canceled.
New claim 6 is added.
Claims 1, 5 and 6 are pending.

Priority
The examiner acknowledges this application as a 371 of PCT/JP2016/079019 filed 09/30/2016.

Response to Arguments

Rejection under 35 USC 103 over YAYOI (JP 2011- 256154 A) in view of SHIMAZAKI (JP 2013028567 A, using the English Abstract) and further in view of Cassin et al. (US 20130337026 A1) and Rejection under 35 USC 103 over TANNER et al. (US 20130243836 A1, cited by applicant on form 1449 filed 07/09/2020) in view of SHIMAZAKI (JP 2013028567 A, using the English Abstract) and further in view of HORI et al. (US 20150216787 A1):   Arguments are not persuasive for the reasons that follow. 
Applicant argues that as stated by the office action, Yayoi does not exemplify compositions containing silicone elastomer; that the office’s reliance on Cassin greatly simplifies the teaching of Cassin that silicone elastomers are used as mattifying agents because Cassin generically teaches the use of silicone elastomers as mattifying agents and does not teach that the silicone elastomers are spherical particles and Cassin does not also recommend that using hydrophobic silica particles in place of silicone elastomers; that one can only modify Yayoi or Cassin by hindsight reconstruction using applicant’s specification as a guide.
Response: The examiner agrees that Yayoi does not exemplify composition containing silicone elastomer.   However, Yayoi discloses it’s composition to also contain spherical powder such as silicone elastomer powder (paragraph [0010] of the translation).   However, silicone elastomers are widely used as mattifying agents (see paragraph [0004] of Cassin) in cosmetic to obtain soft feel.   Therefore, at the effective date of the invention, the ordinary skilled artisan would elect to add the silicone elastomer into the composition of YAYOI as suggested by YAYOI in light of the mattifying effect of the elastomer as disclosed by Cassin.   Applicant’s argument for hindsight reconstruction is thus not persuasive because the evidence used is not taken from applicant’s specification but from the prior art.   Therefore, applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning is not persuasive because, any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.   But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).   In the instant case, the evidence used to 
  
Applicant further argues that the silicone elastomers have been limited to PEG-10 dimethicone, PEG-9 polydimethylsiloxyethyl dimethicone, lauryl PEG-9 polydimethylsiloxyethyl dimethicone, and lauryl PEG-15 polydimethylsiloxyethyl dimethicone, (dimethicone/(PEG-10/15)) cross polymer and (dimethicone/polyglycerol-3) crosspolymer; that Yayoi or Cassin does not teach the specific elastomers now recited in amended claim 1, that both references, Yayoi and Cassin are “blandly generic” and the combination of Yayoi, Shimazaki and Cassin does not teach the present invention as the deficiencies cannot be bridged and that there is no factual basis for the ordinary skilled artisan to reach the claims under consideration from Yayoi and Cassin.
Response: The limitation of the silicone elastomers being any one of PEG-10 dimethicone, PEG-9 polydimethylsiloxyethyl dimethicone, lauryl PEG-9 polydimethylsiloxyethyl dimethicone, and lauryl PEG-15 polydimethylsiloxyethyl dimethicone, (dimethicone/(PEG-10/15)) cross polymer and (dimethicone/polyglycerol-3) crosspolymer were not in the claims examined before 05/03/2021.   Thus, applicant’s argument, while factual that the prior art Yayoi and Cassin and Shimazaki do not teach or limit the silicone elastomers to those now recited in claim 1, this limitation has not been in the previously examined claims.   The current amendment necessitates new ground of rejections.
For Tanner, applicant argues that while Tanner discloses composition comprising (a) superabsorbent polymer, (b) starch or silicone based dry powder, (c) sunscreen active and (d) water (Claim 1); that Tanner also describes "silicone elastomer" which may be "emulsifying" type or "non-emulsifying" type ([0029] to [0038]) and that there is no discussion other than the spherical, elongated or needle-shaped, or irregularly shaped ([0094]).   Applicant further argues that Tanner is “wholly” silent as to effect that would be obtained by the addition of spherical particle and that there is no example comprising spherical particle in Tanner and that there is no factual basis in Tanner to modify or combine and no sufficiently articulated explanation in the references without “speculation gleaned from Appellant’s own specification.” 
Response: For Tanner, the examiner agrees with the applicant that Tanner discloses the composition outlined by applicant.   Tanner also teaches the composition to contain silicone elastomers such as dimethicone/PEG-10/15 crosspolymer, PEG-15 lauryl dimethicone crosspolymer (KSG-310, KSG-320, KSG-330, & KSG-340), dimethicone/polyglycerin-3 crosspolymer (KSG-710) and lauryl dimethicone/polyglycerin-3 crosspolymer (KSG-810, KSG-820, KSG-830, & KSG-840 (see at least paragraphs [0033]-[0036]).   As stated by applicant, Tanner discloses the use of spherical particles that are organic powders (paragraphs [0094]-[0095]).   The difference between TANNER and claim 1 is that TANNER does not teach the average particle diameter of titanium dioxide.   SHIMAZAKI was relied upon for teaching that titanium dioxide having average particle diameter of 0.1-5 m is known to be used in water-in-oil type emulsion cosmetic composition (see English Abstract of SHIMAZAKI).   That was the basis of the rejection and such a modification does not render the composition of Tanner inoperable.   The teaching that titanium dioxide having average particle diameter of 0.1-5 
Applicant further argues that the instant invention provides advantageous effect by incorporating spherical powder (C) cosmetic in that the addition of spherical powder improves “correction effect on unevenness” as ”B” in Example 10 is improved to “A” in examples 1-9 by the addition of spherical powder. 
Response: The examiner agrees that the specific compositions in the as filed specification in Examples 4-9 have 5% of the spherical powder from nylon powder (example 4) to silica powder (example 9) and 2.5% PEG-10 dimethicone, which is one of the silicone elastomer in claim 1, in each of the compositions from 4-9.   However, the composition of claim 1 does not have amounts for the silicone elastomer and the spherical powder and claim 1 is also generic to any spherical powder while examples 4-9 use the spherical powder recited in new claim 6.    The titanium dioxide is at 6% in examples 4-9.   Granted, 6% is one of the points within the claimed range, Applicant does not say that the range as claimed provides unexpected results.   Thus the scope of the composition producing the unexpected unevenness correction is not of the same scope as the claimed composition.   Furthermore, it is noted that examples 11 and 12 have PEG-10 dimethicone (silicone elastomer), spherical nylon (spherical powder) titanium dioxide at 11% each for 10, 11 and 12, and sodium polyacrylate starch at 0.25% each for 10, 11 and 12.   All 3 examples 10, 11 and 12 have unevenness correction of index/value of “B” even though example 10 does not have the spherical nylon powder and examples 11 and 12 have spherical nylon powder.   It appears that looking at examples 10, 11 and 12, the presence of the spherical powder does not produce any difference in the unevenness correction since the unevenness correction is scored at “B” for all three.   Therefore, the argument with respect to the advantageous effect of spherical powder is unpersuasive.  
That Yayoi’s composition is directed to scattering and absorption of UV by fine TiO2 particles and that as noted by the Yayoi reference, this principle would not be operative with a 2 powder --- this is contrary to the teachings of the reference itself.   Thus the teachings of the reference are not sufficient to render the claims prima facie obvious because “a proposed modification of the foundation prior art would change the principle of operation of the prior art invention” because the proposed modification would make the Yayoi composition inoperable since Yayoi is concerned with scattering and absorption of UV by fine titanium dioxide particles and the findings in in re Ratti supports applicant’s position and that it is only by hindsight reasoning using Applicant’s specification that such a modification can be done, citing In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959); see MPEP 2143.0l (VI).
Response: There is nothing that says that the titanium dioxide in Yayoi and Tanner cannot be used in cosmetic composition.   Tanner’s and Yayoi’s composition are cosmetic compositions and cosmetic composition is the intended use of the compositions.   Shimazaki teaches that that titanium dioxide having average particle diameter is known to be used in water-in-oil type emulsion cosmetic composition.   Thus using titanium dioxide having particle size ranges as disclosed by Shimazaki does not make the composition of Yayoi or Tanner inoperable as a cosmetic.   No hindsight reasoning was employed in the rejection because the rejection does not include knowledge gleaned from applicant’s specification.   It has been settled in In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971) that "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper."   In the instant case, the rejection does not include knowledge gleaned from applicant’s specification.   The suggestion that titanium dioxide having average particle diameter of 0.1 -5 m is known to be used in water-in-oil type emulsion cosmetic composition does not violate the settled case of In re Ratti, 270 F.2d 810, 813, 123 m in the compositions of Tanner and Yayoi would not change the principle of these art because Yayoi and Tanner are cosmetic compositions.
“When a proposed modification would render the prior art invention unsatisfactory for its intended purpose (as it would here with either foundation reference), then there is no suggestion or motivation to make the proposed modification absent speculation outside the scope of KSR. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984); see MPEP 2143.0l (V) discussing the same.”
Response: Yayoi and Tanner includes titanium dioxide in their compositions but are silent as to the diameter of the titanium dioxide particles.   Thus, the ordinary skilled artisan guided by the teachings of Shimazaki would use titanium dioxide having average particle diameter within the range of 0.1-5 m that have been known to be used in water-in-oil type emulsion cosmetic composition.   The examiner disagrees with applicant’s arguments because using titanium dioxide having average particle diameter of 0.1-5 m is known to be used in water-in-oil type emulsion cosmetic composition does render the cosmetic compositions of Yayoi and Tanner inoperable as cosmetics and thus does not violate the findings in In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984) and does not also violate MPEP 2143.0l (V).   
“Applicant has previously pointed out as evidence now accepted in the record (from Gl6wczyk-Zubek, submitted in the prior response) from the viewpoint of the users of the compositions in this art, "[p]igmentary titanium dioxide is not suitable for UV protection." - this is an art-recognized position contrary to the Examiner's assertion and unsupported by KSR.”
Response: The examiner agrees that Yayoi teaches fine titanium dioxide particle.   However, Yayoi does not say the particle size range for the fine titanium particles.   Thus the teaching or m is known to be used in water-in-oil type emulsion cosmetic composition is proper and does not represent teaching away from Yayoi.   The proposed modification is that one would look to what is already known in the art for sizes of titanium oxide that have been used in cosmetic composition.   This does not teach away from Yayoi and does not violate the findings in KSR as applicant indicates.
The rejections are modified below to address the amendment.
 

Modified Rejections 
Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ODA YAYOI (JP 2011- 256154 A) cited in ISR and submitted in 1449 filed 04/04/2011) in view of SHIMAZAKI (JP 2013028567 A, using the English Abstract) and TANAKA et al. (US 20070134173 A1) and further in view of Cassin et al. (US 20130337026 A1), rejection modified in view of the amendment filed 05/02/2021.
Claim 1 has been amended to include spherical powder as item C and specific compounds that are silicone elastomer.
YAYOI describes a mousse composition that can be oil-in-water or water-in-oil type emulsion (see the whole document, with emphasis on claims 1-5 and section under technical problem).   The composition contains Makimousse 12 or Makimousse 25 (see at least under the BEST MODE of the document), which are sodium polyacrylate starch; and this acrylate grafted starch is present at 0.1-50% by mass of the composition (see the paragraph under the BEST MODE in the document).   The composition also contains spherical powder such as silicone elastomer powder (paragraph [0010] of the translation) and organic powder such as polyethylene powder, propylene powder, polyurethane powder, polymethylmethacrylate powder, and nylon powder (paragraph [0010] of the translation).   Table 3, embodiment 4 discloses 6% titanium dioxide pigment and 1.0 % sodium acrylate grafted starch containing mousse composition.   See also claims 1-5.
Yayoi differs from claim 1 by not specifying what compounds of silicone elastomers are used in the cosmetic.   TANAKA teaches water-in-oil cosmetic composition in the form of a mousse (see the whole document with emphasis on paragraphs [0036], [0038]) and comprises PEG-10 Dimethicone (paragraph 105).
Therefore, at the effective date of the invention, the ordinary skilled artisan would be motivated to use silicone elastomer such as PEG-10 Dimethicone known to be used in a mousse cosmetic composition.
YAYOI discloses water-in-oil Mousse composition containing 6% titanium dioxide pigment and 1.0 % sodium acrylate grafted starch.   YAYOI is silent as to the size of the titanium dioxide particles.  
Thus for claim 1 and average diameter of the titanium dioxide, YAYOI does not teach the average particle diameter of titanium dioxide.
However, titanium dioxide having average particle diameter of 0.1-5 m is known to be used in water-in-oil type emulsion cosmetic composition (see English Abstract of SHIMAZAKI).   YAYOI teaches using particles of Titanium without stating the particle size.   At the effective date of the invention, the artisan looking to YAYOI and led by the teaching of SHIMAZAKI would have been motivated to use titanium dioxide having average size within the range of 0.1-5 m in the emulsion of YAYOI.   With respect to the presence of silicone elastomer in the composition in claim 1, YAYOI suggests that silicone elastomer can be present in the composition (paragraph [0010] of the translation).    The examples have not used silicone elastomers.   However, silicone elastomers are widely used as mattifying agents (see paragraph [0004] of Cassin) in cosmetic to obtain soft feel.   Therefore, at the effective date of the invention, the ordinary skilled artisan would elect to add the silicone elastomer such as PEG-10 Dimethicone as disclosed by TANAKA into the composition of YAYOI as suggested by YAYOI in light of the mattifying effect of the elastomer as disclosed by Cassin and also to use titanium dioxide having average particle diameter of 0.1-5 
 For claim 5, 6% titanium dioxide pigment in the composition of YAYOI anticipates the 1-8% of claim 5.
For claim 6, Yayoi uses organic powder such as polyethylene powder, propylene powder, polyurethane powder, polymethylmethacrylate powder, and nylon powder (paragraph [0010] of the translation).
Thus, YAYOI in view of SHIMAZAKI  and TANAKA and further in view of Cassin renders claims 1, 5 and 6 prima facie obvious.

Claims 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANNER et al. (US 20130243836 A1, cited by applicant on form 1449 filed 07/09/2020) in view of SHIMAZAKI (JP 2013028567 A, using the English Abstract) with modification to address the amendment.   Note that and HORI et al. (US 20150216787 A1) has been removed as art in light of the amendment where the spherical component (C) in claim 1 is different from the silicone elastomer.
TANNER discloses skin care composition comprising from about 0.01% to about 5% by weight of superabsorbent sodium polyacrylate starch polymer, 0.01-10% dry powder that is either starch or silicone and UV active agent in preferred amount of from about 3% to about 20% (see the whole document with emphasis on the abstract, paragraph [0003], claims 1, 2, 5, 6, 12, 13, 15, 17 and 18).   Titanium dioxide is named as a UV active agent (paragraph [0003]), as a particulate in amounts of from about 2 to about 20% (paragraph [0094]), and as a colorant in amount of from about 0.01 to about 10% (paragraph [0097]).   The silicone elastomer (paragraph [0033]-[0038], [0059]-[0061]) is useful for reducing the tackiness of the composition and for providing pleasant feel upon application (paragraph [0030]).   The composition is in the form of oil-in-water or water-in-oil (paragraph [0054]) composition.     
Tanner also teaches the composition to contain silicone elastomers such as dimethicone/PEG-10/15 crosspolymer, PEG-15 lauryl dimethicone crosspolymer (KSG-310, KSG-320, KSG-330, & KSG-340), dimethicone/polyglycerin-3 crosspolymer (KSG-710) and lauryl dimethicone/polyglycerin-3 crosspolymer (KSG-810, KSG-820, KSG-830, & KSG-840 (see at least paragraphs [0033]-[0036]) and with these silicone elastomers meeting the limitation of the silicone elastomers of claim 1.   The composition of Tanner also contains cosmetic powders and some of the cosmetic powders are silica or organic powders which are spherical (paragraph [0094]) and polymethylmethacrylates, spherical particles of nylon 12 and microspheres of polyethylene (paragraph [0095]) are some of the organic spherical powders that are included in the composition of Tanner. 
Thus, for claim 1, TANNER teaches all the elements of the claim.   The difference between TANNER and claim 1 is that TANNER does not teach the average particle diameter of titanium dioxide.
However, titanium dioxide having average particle diameter of 0.1-5 m is known to be used in water-in-oil type emulsion cosmetic composition (see English Abstract of SHIMAZAKI).   At the effective date of the invention, the artisan looking to TANNER and led by the teaching of SHIMAZAKI would have been motivated to use titanium dioxide having average size within the range of 0.1-5 m in the emulsion of TANNER.    
TANNER teaches that the powders can take the form of sphere, elongated or needle shape, or irregularly shaped (paragraph [0094]).   
For claim 5, the 3% to about 20% for the titanium dioxide overlaps the claimed range of 1-8%.    Further, the superabsorbent sodium polyacrylate starch polymer at 0.01% to about 5% overlaps the claimed range of 0.01-2% (claim 1).   Further also, the 3% to about 20% for the titanium dioxide overlaps the claimed range of 0.1 to 10% (claim 1).   In the case where the claimed ranges "overlap or prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
For claim 6, Tanner teaches skin care cosmetic composition that comprises cosmetic powders and some of the cosmetic powders are silica or organic powders which are spherical (paragraph [0094]) and polymethylmethacrylates, spherical particles of nylon 12 and microspheres of polyethylene (paragraph [0095]) with the spherical particles of silica, spherical powder particles of polymethylmethacrylates, spherical powder particles of nylon 12 and microspheres of polyethylene meeting the requirement of claim 6.
Therefore TANNER in combination with SHIMAZAKI and HORI renders claims 1, 5 and 6 prima facie obvious.
No claim is allowed.
Applicant's amendment necessitated the modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613